BOARD OF EDUCATION DEFINED
The "board of education", referred to in Section 101 (Section 6 222, H.B. 1155, 1971 Legislature) of the 1971 School Code (the last grammatical paragraph thereof) means the local board of education of the school district concerned and not the State Board of Education.  The Attorney General has considered your opinion request wherein you set out the following: "A portion of Section 101 of the 1971 School Laws of Oklahoma reads as follows: " '. . . A finding that a teacher was dismissed without cause shall not reinstate his or her contract unless reinstatement is ordered by the board of education.' "Does the board of education referred to above mean the local board of education or the state board of education?" Section 101 (Section 6-122 H.B. 1155, 1971 Leg.) provides generally the procedures to be followed in failing to renew the contract of a teacher with three years of service. Further, said section provides a mandatory review by the State Board of Education of any final decision determined by the Professional Practices Commission. Section 122 provides as follows: "The failure to renew a contract by the board of education of any teacher who has completed three (3) years shall not be effective, and such contract shall be renewed unless there is served on such teacher a written statement by such board containing a statement of causes for such action, affording the teacher an opportunity to appear and confront his or her accusers, having the right to cross examine and offer any evidence to refute the statements before such board and a reconsideration of the action theretofore made by the board.  "Said notice of nonrenewal and the statement of causes shall be mailed on, or before, the 10th day of April notifying said teacher of the non-renewal and a statement of causes. Said cause shall be set within twenty (20) days after receipt of said notice for a hearing before the board of education.  "Before final decision of the matter the teacher shall be allowed to appeal the action of the board to the Professional Practices Commission. Such commission shall allow the teacher to be heard and after reviewing the facts shall report its recommendation to the State Board of Education. Upon the receipt of the recommendation of the Professional Practices Commission, the State Board of Education, if requested by the teacher, shall fix a date, hour and place for hearing of the matter within ten (10) days and notify the teacher of such time and place. At such hearing both the teacher and the local board of education shall be advised of the action of the Professional Practices Commission and be allowed to be heard. Such hearing may be held in executive session if agreed on by all parties concerned.  "After review of the matter the State Board of Education shall issue its decision either confirming the action of the local board of education or issuing the finding that dismissal of said teacher was without cause and that said teacher was without fault in the premises, which decision shall be final. A finding that a teacher was dismissed without cause shall not reinstate his or her contract unless reinstatement is ordered by the board of education. " Section Five (B) (See. 1-105, H.B. 1155, 1971 Leg.) provides as follows: "The State Board of Education is that agency in the State Department of Education which shall be the governing board of said Department and the public school system of the State." Section 50 (See. 5-106, H.B. 1155, 1971 Leg.) provides in part as follows: "The governing board of each school district in Oklahoma is hereby designated and shall hereafter be known as the board of education of such district." Section 30 of the 1971 School Code (Section 3-104 H.B. 1155, 1971 Leg.) provides for the powers and duties of the State Board of Education. There exists no authority therein for the State Board of Education to hire nor fire any teacher or school administrator that is not employed directly by the State Board of Education. Section 61 of the Oklahoma 1971 School Code (Section 5-117 H.B. 1155, 1971 Leg.) provides for the powers and duties of the local board of education of each school district. Included in Section 61 is the specific authority to contract with and fix the duties and compensation of teachers and other necessary employees of the school district. Section 82 (Section 6-103 H.B. 1155, 1971 Leg.) provides the local board of education of a school district the power of dismissal of any and all teachers upon the grounds therein stated. The state board of education therefore is without authority to hire or fire an employee of a local school district. Only the hiring and firing agency (herein, the local board of education) would possess any authority of reinstatement. Further, throughout Sections 5 and 101 when the "State Board of Education" is referred to, the language used is without exception, the "State Board of Education" (stated in capitol letters). The statutory language in question herein refers only to the "board of education" (stated in small letters in compliance with Section 50).  Therefore, it is the opinion of the Attorney General that your question be answered as follows: The "board of education" referred to in Section 101 (Section 6-122 H.B. 1155, 1971 Leg.) of the 1971 School Code, (the last grammatical paragraph thereof) means the local board of education of the school district concerned and not the State Board of Education.  (Larry F. French)